DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7, 8-11, 13, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 2-4, 7 9, 10-12 and 18 respectively of U.S. Patent No. 10,976,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the both provide a method and apparatus using distinct antennas with distinct sub bands of frequency to integrate a signal over multiple steps to form an image.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7, 11-16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaluru, U.S. Patent Application Publication Number 2002/0140616, published October 3, 2002 in view of Weinstein, et. al., U.S. Patent Number 9,265,438, published February 23, 2016.

As per claims 2 and 13, Kanamaluru discloses a method comprising the steps of: transmitting, from each of a plurality of sub-band imaging elements to a target, output signals operating in a corresponding one of a plurality of predetermined sub- bands of a range of millimeter-wave frequencies (Kanamaluru, ¶20 and 23);
wherein each sub-band imaging element of the plurality of sub-band imaging elements is configured to operate only in its corresponding sub-band which is different from the sub-band of each remaining one of the plurality of sub-band imaging elements; receiving return signals reflected from the target in response to the performance of the transmitting step for each of the plurality of sub-band imaging elements (Kanamaluru, ¶21).
Kanamaluru fails to expressly disclose millimeter wave however it is well within the skill of a person in the art to determine what well-known frequency band to use.
Kanamaluru fails to disclose combining the return signals into an image.
Weinstein teaches combining the return signals and integrating them into an image (Col. 13, lines 34-37).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the array of Kanamaluru to collect and integrate the signal in order to gain the benefit of providing the collected signals for analysis.

As per claim 3, Kanamaluru as modified by Weinstein discloses the method of Claim 2, wherein the receiving step is performed at one or more of the plurality of sub-band imaging elements (Kanamaluru, ¶21).

As per claims 4 and 14, Kanamaluru as modified by Weinstein further discloses the method of Claim 2, wherein the transmitting and receiving steps are performed sequentially as a cycle for each sub-band imaging element of the plurality of sub-band imaging elements at each of a plurality of scanning locations (Weinstein, Col. 12, lines 4-17).

As per claims 5 and 15, Kanamaluru as modified by Weinstein further discloses the method of Claim 4, wherein each sub-band imaging element of the plurality of sub-band imaging elements is sequentially positioned at a distinct position in each of the plurality of scanning locations for the performance of the transmitting and receiving steps (Kanamaluru, ¶21).

As per claims 6 and 16, Kanamaluru as modified by Weinstein further discloses the method of Claim 5, wherein the distinct position of each of the plurality of sub-band imaging elements relative to the target is adjustable (Weinstein, Col. 6, lines 66-67 and Col. 7, lines 1-10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to make them adjustable in order to gain the obvious benefit of adjusting the various sub-arrays optimally based on the environment. 
As per claim 7, Kanamaluru as modified by Weinstein further discloses the method of Claim 4, wherein each successive pair of the plurality of scanning locations are spaced from each other by a distance which is less than half of the smallest operating wavelength in which the sub-band imaging elements of the plurality of sub-band imaging elements operate (Kanamaluru, ¶21).

As per claims 11 and 20, Kanamaluru as modified by Weinstein further discloses the method of Claim 2, wherein each of the plurality of sub-band imaging elements includes a corresponding one of a plurality of antennas (Kanamaluru, ¶19).

As per claims 12 and 21, Kanamaluru as modified by Weinstein further discloses  the method of Claim 11, wherein each antenna of the plurality of antennas has a size; and wherein the size of each antenna of the plurality of antennas is different from the sizes of the other antennas of the plurality of antennas (Kanamaluru, ¶72 where the size changes depending on frequency).

Claim(s) 8-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaluru and Weinstein as applied to claims 2 and 13 above, and further in view of Alcouffe, U.S. Patent Application Publication Number 2003/0138060, published July 24, 2003.

As per claims 8, 9, 17 and 18, Kanamaluru as modified by Weinstein discloses the method of claim 2 but fails to disclose the use of pulse responses and IFFT.
Alcouffe teaches the use of pulse responses and IFFT (¶71).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use pulse response and IFFT in order to gain the obvious benefit of using well-known and understood mathematical concepts for signal analysis.

As per claims 10 and 19, Kanamaluru as modified by Weinstein and Alcouffe discloses the method of Claim 9, wherein the step of using the integrated signal to generate an image of the target includes applying a reconstruction algorithm to the pulse responses to generate the image of the target (Weinstein, Fig. 7, item 132).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619